BUSSEY, Presiding Judge:
Appellant, Verlyn Richard Hopper, hereinafter referred to as defendant, entered a plea of guilty in the District Court of Oklahoma County, Oklahoma, to the offense of Possession of Marijuana, on September 21, 1970 and received a four-year suspended sentence. Said suspension was ordered revoked on December 20, 1971, and from said Order of Revocation, a timely appeal has been perfected to this Court.
Evidence at the Revocation Hearing reflected that defendant failed to report to the Department of Corrections which was a court-imposed condition of defendant’s probation. The evidence further reflects that at a prior Revocation Hearing the matter was taken under advisement for a period of ninety days to see whether or not the defendant had improved his attitude. Defendant failed to return to court as directed and was subsequently arrested approximately five months later by authority of a bench warrant. Defendant’s attorney candidly admits that the evidence “would seem to warrant revocation in the court’s discretion under the rule of Habeas Corpus of Collyar, O Cr, 476 P2 354.”
The Order Revoking Suspended Sentence is accordingly affirmed.